--------------------------------------------------------------------------------

Exhibit 10.1


EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement") is made as of March 21, 2014, by and
between Discovery Laboratories, Inc., a Delaware corporation (the "Company"),
and John A. Tattory ("Executive"), subject to the terms and conditions defined
in this Agreement.


WHEREAS, the Company and Executive desire that Executive be employed by the
Company to act as the Company’s Senior Vice President and Chief Financial
Officer, subject to the terms and conditions set forth in this Agreement. 
Executive’s employment shall also be subject to such policies and procedures as
the Company may from time to time implement;


NOW, THEREFORE, in consideration of the covenants contained herein, and for
other valuable consideration, the Company and Executive hereby agree as follows:


1.                   Certain Definitions.  Certain definitions used herein shall
have the meanings set forth on Exhibit A attached hereto.


2.                   Term of the Agreement.  The term (“Term”) of this Agreement
shall commence on the date first above written and shall continue through March
31, 2015; provided, however, that commencing on April 1, 2015 and on each April
1 thereafter, the term of this Agreement shall automatically be extended for one
additional year, unless at least 90 days prior to such renewal date, either
party shall have given notice that such party does not wish to extend this
Agreement.  Upon the occurrence of a Change of Control during the term of this
Agreement, including any extensions hereof, this Agreement shall automatically
be extended until the end of the Effective Period if the end of the Effective
Period is after the expiration date of the then-current Term.  Notwithstanding
the foregoing, this Agreement shall terminate prior to the scheduled expiration
date of the Term on the Date of Termination.  On the Date of Termination,
Executive hereby resigns all employment and related job duties and
responsibilities with the Company, including, without limitation any and all
positions on any committees or boards of the Company or any affiliated company. 
Executive agrees to sign all documentation evidencing the foregoing as may be
presented to Executive for signature by the Company.


3.                   Executive's Duties and Obligations.


(a)                 Duties.  Executive shall serve as the Company's Senior Vice
President and Chief Financial Officer.  Executive shall be responsible for all
duties customarily associated with a Senior Vice President and Chief Financial
Officer in a publicly-traded company.


(b)                 Location of Employment.  Executive's principal place of
business shall be at the Company's headquarters to be located within thirty (30)
miles of Warrington, Pennsylvania.  In addition, Executive acknowledges and
agrees that the performance by Executive of Executive’s duties shall require
frequent travel including, without limitation, overseas travel from time to
time.


(c)                 Proprietary Information and Inventions Matters.  In
consideration of the covenants contained herein, Executive has executed and
agrees to be bound by the Company's standard form of Proprietary Information and
Inventions, Non-Solicitation and Non-Competition Agreement (the "Confidentiality
Agreement"), a form of which is attached to this Agreement as Exhibit B. 
Executive shall comply at all times with the terms and conditions of the
Confidentiality Agreement and all other reasonable policies of the Company
governing its confidential and proprietary information.

--------------------------------------------------------------------------------


4.                   Devotion of Time to Company's Business.


(a)                 Full-Time Efforts.  During Executive’s employment with the
Company, Executive shall devote substantially all of Executive’s time, attention
and efforts to the proper performance of Executive’s implicit and explicit
duties and obligations hereunder to the reasonable satisfaction of the Company.


(b)                 No Other Employment.  During Executive’s employment with the
Company, Executive shall not, except as otherwise provided herein, directly or
indirectly, render any services of a commercial or professional nature to any
other person or organization, whether for compensation or otherwise, without the
prior written consent of the Executive Committee or the Board of Directors of
the Company (the “Board”).


(c)                 Non-Competition During and After Employment.  During the
Term and for 12 months from the Date of Termination, Executive shall not,
directly or indirectly, without the prior written consent of the Company, either
as an employee, employer, consultant, agent, principal, partner, stockholder,
corporate officer, director, or in any other individual or representative
capacity compete with the Company in the business of developing or
commercializing (i) pulmonary surfactants or any other category of compounds
which form the basis of the Company's material drug products, or (ii) any
material medical device products under development by the Company, including
without limitation the Company’s capillary aerosol generator, series of
aerosol-conducting airway connectors and related componentry, and similar
medical devices; in each case, as determined in good faith by the Board on the
Date of Termination.  During the Term and for 18 months from the Date of
Termination, Executive shall not solicit, encourage, induce or endeavor to
entice away from the Company, or otherwise interfere with the relationship of
the Company with, any person who is employed or engaged by the Company as an
employee, consultant or independent contractor or who was so employed or engaged
at any time during the six (6) months preceding the Date of Termination;
provided, that nothing herein shall prevent Executive from engaging in
discussions regarding employment, or employing, any such employee, consultant or
independent contractor (i) if such person shall voluntarily initiate such
discussions without any such solicitation, encouragement, enticement or
inducement prior thereto on the part of Executive or (ii) if such discussions
shall be held as a result of, or any employment shall be the result of, the
response by any such person to a written employment advertisement placed in a
publication of general circulation, general solicitation conducted by executive
search firms, employment agencies or other general employment services, not
directed specifically at any such employee, consultant or independent
contractor.


(d)                Injunctive Relief.  In the event that Executive breaches any
provisions of Section 4(c) or of the Confidentiality Agreement or there is a
threatened breach thereof, then, in addition to any other rights which the
Company may have, the Company shall be entitled, without the posting of a bond
or other security, to injunctive relief to enforce the restrictions contained
therein.  In the event that an actual proceeding is brought in equity to enforce
the provisions of Section 4(c) or the Confidentiality Agreement, Executive shall
not urge as a defense that there is an adequate remedy at law nor shall the
Company be prevented from seeking any other remedies which may be available.
2

--------------------------------------------------------------------------------


(e)                 Reformation.  To the extent that the restrictions imposed by
Section 4(c) are interpreted by any court to be unreasonable in geographic
and/or temporal scope, such restrictions shall be deemed automatically reduced
to the extent necessary to coincide with the maximum geographic and/or temporal
restrictions deemed by such court not to be unreasonable.


5.                   Compensation and Benefits.


(a)                 Base Compensation.  During the Term, the Company shall pay
to Executive (i) base annual compensation ("Base Salary"), effective as of March
24, 2014, of $260,000, payable in accordance with the Company's regular payroll
practices and less all required withholdings and (ii) additional compensation,
if any, and benefits as hereinafter set forth in this Section 5.  Executive’s
Base Salary shall be reviewed annually and may be increased  based on an
assessment of Executive's performance, the performance of the Company,
inflation, the then prevailing salary scales for comparable positions and other
relevant factors; provided, however, that any increase in Base Salary shall be
solely within the discretion of the Company.  Executive’s Base Salary shall not
be subject to reduction from the level in effect hereunder from time to time,
other than pursuant to a salary reduction program of general application to
contract executives of the Company.


(b)                 Bonuses.  During the Term, Executive shall be eligible for
such year-end bonus, which may be paid in either cash or equity, or both, based
upon a target Annual Bonus Amount of 30% of Base Salary, as may be awarded
solely at the discretion of the Compensation Committee of the Board after
consultation with the Company’s Chief Executive Officer, provided, that the
Company shall be under no obligation whatsoever to pay such discretionary
year-end bonus for any year.  Any such equity bonus shall contain such rights
and features as are typically afforded to other Company employees of a similar
level in connection with comparable equity bonuses awarded by the Company.


(c)                 Benefits.  During the Term, Executive shall be entitled to
participate in all employee benefit plans, programs and arrangements made
available generally to the Company's senior executives or to its employees on
substantially the same basis that such benefits are provided to such executives
of a similar level or to other employees (including, without limitation,
profit-sharing, savings and other retirement plans (e.g., a 401(k) plan) or
programs, medical, dental, hospitalization, vision, short-term and long-term
disability and life insurance plans or programs, accidental death and
dismemberment protection, travel accident insurance, and any other employee
welfare benefit plans or programs that may be sponsored by the Company from time
to time, including any plans or programs that supplement the above-listed types
of plans or programs, whether funded or unfunded); provided, however, that
nothing in this Agreement shall be construed to require the Company to establish
or maintain any such plans, programs or arrangements.  If a conflict should
exist between similar benefits afforded under any Company policy and the
benefits afforded under this Agreement, the Company policy shall control, except
to the extent that this Agreement shall provide for greater benefits, in which
event the terms of this Agreement shall control.  Anything contained herein to
the contrary notwithstanding, throughout the Term, Executive shall be entitled
to receive life insurance on behalf of Executive’s named beneficiaries in an
amount equal to the lesser of (i) Executive’s then current annual salary for the
Term of this Agreement and (ii) if less, the maximum amount available under the
Company’s insurance program, at no cost to Executive, except the Company shall
have no liability whatsoever for any taxes (whether based on income or
otherwise) imposed upon or incurred by Executive in connection with any such
insurance.
3

--------------------------------------------------------------------------------


(d)                 Vacations.  During the Term, Executive shall be entitled to
25 days paid vacation per year, or such greater amount as may be earned under
the Company’s standard vacation policy, to be earned ratably throughout the
year.  Vacation days may be carried from one year to the next in accordance with
the Company vacation policy.


(e)                 Reimbursement of Business Expenses.  Executive is authorized
to incur reasonable expenses in carrying out Executive’s duties and
responsibilities under this Agreement and the Company shall reimburse Executive
for all such expenses, in accordance with reasonable policies of the Company.


6.                    Change of Control Benefits.


(a)                 Bonus.  Executive shall be awarded an annual cash bonus for
each fiscal year of the Company ending during the Effective Period that is at
least equal to the Annual Bonus Amount; provided, that Executive is employed on
the last day of such fiscal year.  Such bonuses will be paid no later than the
15th day of the third month following the end of such fiscal year.


(b)                 Options.  Notwithstanding any provision to the contrary in
any of the Company’s long-term incentive plans or in any stock option or
restricted stock agreement between the Company and Executive, all shares of
stock and all options to acquire Company stock held by Executive shall
accelerate and become fully vested and, with respect to restricted stock, all
restrictions shall be lifted upon the Change of Control Date.  In the case of
any Change of Control in which holders of the Company’s common stock receive
cash, securities or other consideration in exchange for, or in respect of, their
Company common stock, (i) Executive shall be permitted to exercise Executive’s
options at a time and in a fashion that will entitle Executive to receive, in
exchange for any shares acquired pursuant to any such exercise, the same per
share consideration as is received by the other holders of the Company’s common
stock, and (ii) if Executive shall elect not to exercise all or any portion of
such options, any such unexercised options shall terminate and cease to be
outstanding following such Change of Control, except to the extent assumed by a
successor corporation (or its parent) or otherwise expressly continued in full
force and effect pursuant to the terms of such Change of Control.


7.                   Termination of Employment.


(a)                 Termination by the Company for Cause or Termination by
Executive without Good Reason, Death or Disability.


(i)                  In the event of a termination of Executive’s employment by
the Company for Cause, a termination by Executive without Good Reason, or in the
event this Agreement terminates by reason of the death or Disability of
Executive, Executive shall be entitled to any unpaid compensation accrued
through the last day of Executive's employment, a lump sum payment in respect of
all accrued but unused vacation days at Executive’s Base Salary in effect on the
date such vacation was earned, and payment of any other amounts owing to
Executive but not yet paid, less any amounts owed by Executive to the Company. 
Executive shall not be entitled to receive any other compensation or benefits
from the Company whatsoever (except as and to the extent the continuation of
certain benefits is required by law).
4

--------------------------------------------------------------------------------


(ii)                 In the case of a termination due to death or Disability,
notwithstanding any provision to the contrary in any stock option or restricted
stock agreement between the Company and Executive, all shares of stock and all
options to acquire Company stock held by Executive shall accelerate and become
fully vested upon the Date of Termination (and all options shall thereupon
become fully exercisable), and all stock options shall continue to be
exercisable for the remainder of their stated terms.


(b)                 Termination by the Company without Cause or by Executive for
Good Reason.  If (x) Executive’s employment is terminated by the Company other
than for Cause, death or Disability (i.e., without Cause) or (y) Executive
terminates employment with Good Reason, then Executive will receive the amounts
set forth in Section 7(a)(i) and, on the condition that the Executive signs a
separation agreement containing a plenary release of claims in a form acceptable
to the Company within fifty (50) days after the Date of Termination (or such
shorter period specified in such plenary release) and such plenary release
becomes final, binding and irrevocable, the Executive shall also be entitled to
receive the following from the Company:


(i)                  A pro rata bonus equal to the Executive’s Annual Bonus
Amount (A) multiplied by the fraction obtained by dividing the aggregate amount
of actual bonuses paid to the Company’s other employment contract executives for
the year that includes the Date of Termination by such employment contract
executives’ aggregate target bonuses for the year that includes the Date of
Termination, multiplied by (B) the fraction obtained by dividing the number of
days in the year through the Date of Termination by 365, which amount shall be
paid when the Company’s other employment contract executives are paid;


(ii)                 An amount equal to 1  times the sum of (A) Executive’s Base
Salary then in effect (determined without regard to any reduction in such Base
Salary constituting Good Reason) and (B) the Annual Bonus Amount, payable in
equal installments in accordance with the Company’s regular payroll schedule,
from the Date of Termination to the date that is 12  months after the Date of
Termination (the “Severance Period”) provided, however, that each installment
payable before the plenary release becomes final, binding and irrevocable shall
not be paid to the Executive until such plenary release becomes final, binding
and irrevocable;


(iii)                During the Severance Period, if Executive elects to
continue Company medical benefits through the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), the Company shall continue to pay the
Company’s costs of such benefits as Executive elects to continue under the same
plans and on the same terms and conditions as such benefits are provided to
active employees of the Company.  If for any reason COBRA coverage is
unavailable at any time during the Severance Period, the Company shall reimburse
Executive no less frequently than quarterly in advance an amount which, after
taxes, is sufficient for Executive to purchase medical and dental coverage for
Executive and Executive’s dependents that is substantially equivalent to the
medical and dental coverage that Executive and Executive’s dependents were
receiving immediately prior to the Date of Termination and that is available to
comparable active employees, reduced by the amount that would be paid by
comparable active employees for such coverage under the Company’s plans. 
Company’s obligation under this Section 7(b)(iii) shall terminate or be reduced
to the extent that substantially similar coverages (determined on a
benefit-by-benefit basis) are provided by a subsequent employer;
5

--------------------------------------------------------------------------------


(iv)               Upon the date that the plenary release becomes final, binding
and irrevocable, notwithstanding any provision to the contrary in any stock
option or restricted stock agreement between the Company and the Executive, all
vested stock options to acquire Company stock and all other similar equity
awards held by the Executive as of the Date of Termination shall continue to be
exercisable during the Severance Period; and


(v)                Any other additional benefits then due or earned in
accordance with applicable plans and programs of the Company.


Notwithstanding the foregoing, if Executive engages in a material breach of any
provision of this Agreement or the Executive’s Confidentiality Agreement during
the Severance Period, and such breach is not cured within five business days
after receipt from the Company of notice thereof, then the Company’s continuing
obligations under this Section 7(b) shall cease as of the date of the breach and
the Executive shall be entitled to no further payments hereunder.
 
(c)                 Termination in connection with a Change of Control.  If
Executive’s employment is terminated by the Company other than for Cause or by
Executive for Good Reason during the Effective Period, then Executive shall be
entitled to receive the following from the Company:


(i)                  All amounts and benefits described in Section 7(a)(i)
above;


(ii)                 Within 10 days after the Date of Termination, a lump sum
cash payment equal to the Annual Bonus Amount multiplied by the fraction
obtained by dividing the number of days in the year through the Date of
Termination by 365;


(iii)                Within 10 days after the Date of Termination, a lump sum
cash payment in an amount equal to 1.5 times the sum of (A) Executive’s Base
Salary then in effect (determined without regard to any reduction in such Base
Salary constituting Good Reason) and (B) the Annual Bonus Amount; provided,
however, that if Executive’s employment is terminated prior to the consummation
of a Change of Control but under circumstances that would cause the Change of
Control Date to precede the date that the Change of Control is consummated, such
amount will be paid in equal installments in accordance with the Company’s
regular payroll schedule over the Severance Period described in Section
7(b)(ii);


(iv)               If Executive elects to continue Company medical benefits
under COBRA, for a period of 18 months following the Date of Termination (the
“Benefit Period”), the Company shall continue to pay the Company’s costs of such
benefits as Executive elects to continue under the same plans and on the same
terms and conditions as such benefits are provided to active employees of the
Company.  If for any reason COBRA coverage is unavailable at any time during the
Benefit Period, the Company shall reimburse Executive no less frequently than
quarterly in advance an amount which, after taxes, is sufficient for Executive
to purchase medical and dental coverage for Executive and Executive’s dependents
that is substantially equivalent to the medical and dental coverage that
Executive and Executive’s dependents were receiving immediately prior to the
Date of Termination and that is available to comparable active employees,
reduced by the amount that would be paid by comparable active employees for such
coverage under the Company’s plans.  Company’s obligation under this Section
7(b)(iii) shall terminate or be reduced to the extent that substantially similar
coverages (determined on a benefit-by-benefit basis) are provided by a
subsequent employer;
6

--------------------------------------------------------------------------------


(v)                Notwithstanding any provision to the contrary in any stock
option or restricted stock agreement between the Company and Executive, all
shares of stock and all options to acquire Company stock held by Executive shall
accelerate and become fully vested upon the Date of Termination (and all options
shall thereupon become fully exercisable), and all stock options shall continue
to be exercisable for the remainder of their stated terms; and


(vi)              Any other additional benefits then due or earned in accordance
with applicable plans and programs of the Company.


Notwithstanding the foregoing, if Executive engages in a material breach of any
provision of this Agreement or Executive’s Confidentiality Agreement during the
Severance Period, and such breach is not cured within five business days after
receipt from the Company of notice thereof, then the Company’s continuing
obligations under this Section 7(c) shall cease as of the date of the breach and
the Executive shall be entitled to no further payments or benefits hereunder.


8.                    Notice of Termination.


(a)                 Any termination of Executive’s employment by the Company for
Cause, or by Executive for Good Reason shall be communicated by a Notice of
Termination to the other party hereto given in accordance with Section 12.  For
purposes of this Agreement, a “Notice of Termination” means a written notice
which: (i) is given at least 10 days prior to the Date of Termination (at least
30 days in the case of Notice of Termination given by Executive for Good
Reason), (ii) indicates the specific termination provision in this Agreement
relied upon, (iii) to the extent applicable, sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated, and (iv) specifies the
employment termination date.  The failure to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause will not waive any right of the party giving the Notice of
Termination hereunder or preclude such party from asserting such fact or
circumstance in enforcing its rights hereunder.


(b)                A Termination of Employment of Executive will not be deemed
to be for Good Reason unless Executive gives the Notice of Termination provided
for herein within 12 months after Executive has actual knowledge of the act or
omission of the Company constituting such Good Reason and Executive gives the
Company a 30 day cure period to rectify or correct the condition or event that
constitutes Good Reason.


9.                    Mitigation of Damages.  Executive will not be required to
mitigate damages or the amount of any payment or benefit provided for under this
Agreement by seeking other employment or otherwise.  Except as otherwise
provided in Sections 7(b)(iv) and 7(c)(iv), the amount of any payment or benefit
provided for under this Agreement will not be reduced by any compensation or
benefits earned by Executive as the result of self-employment or employment by
another employer or otherwise.
7

--------------------------------------------------------------------------------


10.                Excess Parachute Excise Tax.
 
(a)                 Anything in this Agreement to the contrary notwithstanding,
in the event it shall be determined that any payment, award, benefit or
distribution (including any acceleration) by the Company or any entity which
effectuates a transaction described in Section 280G(b)(2)(A)(i) of the Code to
or for the benefit of Executive (whether pursuant to the terms of this Agreement
or otherwise, but determined without regard to any additional payments required
under this Section 10) (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the Code or any interest or penalties are incurred with
respect to such excise tax by Executive (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), the Company will automatically reduce such Payments to the extent, but
only to the extent, necessary so that no portion of the remaining Payments will
be subject to the Excise Tax, unless the amount of such Payments that the
Executive would retain after payment of the Excise Tax and all applicable
Federal, state and local income taxes without such reduction would exceed the
amount of such Payments that the Executive would retain after payment of all
applicable Federal, state and local taxes after applying such reduction.  Unless
otherwise elected by the Executive, to the extent permitted under Code Section
409A, such reduction shall first be applied to any stock options, restricted
stock or any other form of equity compensation (Equity Compensation”) that is
subject to exercise at a price per share that exceeds the closing price of the
Company’s common stock on the trading day immediately preceding the Change of
Control, and thereafter pro rata among (i) severance payments payable to the
Executive under this Agreement in reverse order of receipt, (ii) any remaining
compensation in respect of Equity Compensation provided under this Agreement,
starting with those options with the smallest spread between fair market value
and exercise price first, and any restricted stock or restricted stock units,
and (iii) any compensation related to continuation of benefits in reverse order
of receipt.


(b)                 All determinations required to be made under this Section
10, including the assumptions to be utilized in arriving at such determination,
shall be made by the Company’s independent auditors or such other certified
public accounting firm of national standing reasonably acceptable to Executive
as may be designated by the Company (the “Accounting Firm”) which shall provide
detailed supporting calculations both to the Company and Executive within 15
business days of the receipt of notice from Executive that there has been a
Payment, or such earlier time as is requested by the Company.  All fees and
expenses of the Accounting Firm shall be borne solely by the Company.  If the
Accounting Firm determines that no Excise Tax is payable by Executive, it shall
furnish Executive with a written opinion to such effect, and to the effect that
failure to report the Excise Tax, if any, on Executive’s applicable federal
income tax return will not result in the imposition of a negligence or similar
penalty.  Any determination by the Accounting Firm shall be binding upon the
Company and Executive.


11.                 Legal Fees.  All reasonable legal fees and related expenses
(including costs of experts, evidence and counsel) paid or incurred by Executive
pursuant to any claim, dispute or question of interpretation relating to this
Agreement shall be paid or reimbursed by the Company if Executive is successful
on the merits pursuant to a legal judgment or arbitration.  Except as provided
in this Section 11, each party shall be responsible for its own legal fees and
expenses in connection with any claim or dispute relating to this Agreement.


12.                 Notices.  All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered by hand or mailed within the continental United States
by first class certified mail, return receipt requested, postage prepaid,
addressed as follows:


8

--------------------------------------------------------------------------------


if to the Board or the Company:


Discovery Laboratories, Inc.
2600 Kelly Road, Suite 100
Warrington, PA 18976
Attn:  General Counsel


if to Executive:
 

--------------------------------------------------------------------------------

The address on file with the records of the Company


Addresses may be changed by written notice sent to the other party at the last
recorded address of that party.


13.                 Withholding.  The Company shall be entitled to withhold from
payments due hereunder any required federal, state or local withholding or other
taxes.


14.                 Entire Agreement.  This Agreement contains the entire
agreement between the parties with respect to the subject matter hereof and
supersedes the Employment Agreement and all other prior agreements, written or
oral, with respect thereto.


15.                 Arbitration.


(a)                 If the parties are unable to resolve any dispute or claim
relating directly or indirectly to this Agreement or any dispute or claim
between Executive and the Company or its officers, directors, agents, or
employees (a “Dispute”), then either party may require the matter to be settled
by final and binding arbitration by sending written notice of such election to
the other party clearly marked “Arbitration Demand.”  Such Dispute shall be
arbitrated in accordance with the terms and conditions of this Section 15. 
Notwithstanding the foregoing, either party may apply to a court of competent
jurisdiction for a temporary restraining order, a preliminary injunction, or
other equitable relief to preserve the status quo or prevent irreparable harm.


(b)                The Dispute shall be resolved by a single arbitrator in an
arbitration administered by the American Arbitration Association in accordance
with its Employment Arbitration Rules and judgment upon the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof.  The
decision of the arbitrator shall be final and binding on the parties, and
specific performance giving effect to the decision of the arbitrator may be
ordered by any court of competent jurisdiction.


(c)                 Nothing contained herein shall operate to prevent either
party from asserting counterclaim(s) in any arbitration commenced in accordance
with this Agreement, and any such party need not comply with the procedural
provisions of this Section 15 in order to assert such counterclaim(s).


(d)                 The arbitration shall be filed with the office of the
American Arbitration Association ("AAA") located in New York, New York or such
other AAA office as the parties may agree upon (without any obligation to so
agree).  The arbitration shall be conducted pursuant to the Employment
Arbitration Rules of AAA as in effect at the time of the arbitration hearing,
such arbitration to be completed in a 60-day period. In addition, the following
rules and procedures shall apply to the arbitration:
9

--------------------------------------------------------------------------------


(i)                  The arbitrator shall have the sole authority to decide
whether or not any Dispute between the parties is arbitrable and whether the
party presenting the issues to be arbitrated has satisfied the conditions
precedent to such party's right to commence arbitration as required by this
Section 15.


(ii)                 The decision of the arbitrator, which shall be in writing
and state the findings, the facts and conclusions of law upon which the decision
is based, shall be final and binding upon the parties, who shall forthwith
comply after receipt thereof.  Judgment upon the award rendered by the
arbitrator may be entered by any competent court.  Each party submits itself to
the jurisdiction of any such court, but only for the entry and enforcement to
judgment with respect to the decision of the arbitrator hereunder.


(iii)               The arbitrator shall have the power to grant all legal and
equitable remedies (including, without limitation, specific performance) and
award compensatory and punitive damages if authorized by applicable law.


(iv)              Except as provided in Section 11, the parties shall bear their
own costs in preparing for and participating in the resolution of any Dispute
pursuant to this Section 15, and the costs of the arbitrator(s) shall be equally
divided between the parties.


(v)                Except as provided in the last sentence of Section 15(a), the
provisions of this Section 15 shall be a complete defense to any suit, action or
proceeding instituted in any federal, state or local court or before any
administrative tribunal with respect to any Dispute arising in connection with
this Agreement.  Any party commencing a lawsuit in violation of this Section 15
shall pay the costs of the other party, including, without limitation,
reasonable attorney’s fees and defense costs.


16.                Miscellaneous.


(a)                 Governing Law.  This Agreement shall be interpreted,
construed, governed and enforced according to the laws of the State of New York
without regard to the application of choice of law rules.


(b)                 Amendments.  No amendment or modification of the terms or
conditions of this Agreement shall be valid unless in writing and signed by the
parties hereto.


(c)                 Severability.  If one or more provisions of this Agreement
are held to be invalid or unenforceable under applicable law, such provisions
shall be construed, if possible, so as to be enforceable under applicable law,
or such provisions shall be excluded from this Agreement and the balance of the
Agreement shall be interpreted as if such provision were so excluded and shall
be enforceable in accordance with its terms.
10

--------------------------------------------------------------------------------


(d)                Binding Effect.  This Agreement shall be binding upon and
inure to the benefit of the beneficiaries, heirs and representatives of
Executive (including the Beneficiary) and the successors and assigns of the
Company.  The Company shall require any successor (whether direct or indirect,
by purchase, merger, reorganization, consolidation, acquisition of property or
stock, liquidation, or otherwise) to all or substantially all of its assets, by
agreement in form and substance satisfactory to Executive, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform this Agreement if no such
succession had taken place.  Regardless whether such agreement is executed, this
Agreement shall be binding upon any successor of the Company in accordance with
the operation of law and such successor shall be deemed the Company for purposes
of this Agreement.


(e)                Successors and Assigns.  Except as provided in Section16(d)
in the case of the Company, or to the Beneficiary in the case of the death of
Executive, this Agreement is not assignable by any party and no payment to be
made hereunder shall be subject to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or other charge.


(f)                  Remedies Cumulative; No Waiver.  No remedy conferred upon
either party by this Agreement is intended to be exclusive of any other remedy,
and each and every such remedy shall be cumulative and shall be in addition to
any other remedy given hereunder or now or hereafter existing at law or in
equity.  No delay or omission by either party in exercising any right, remedy or
power hereunder or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in such party’s sole discretion.


(g)                Survivorship.  Notwithstanding anything in this Agreement to
the contrary, all terms and provisions of this Agreement that by their nature
extend beyond the termination of this Agreement shall survive such termination.


(h)                Entire Agreement.  This Agreement sets forth the entire
agreement of the parties hereto with respect to the subject matter contained
herein and supersedes all prior agreements, promises, covenants or arrangements,
whether oral or written, with respect thereto.


(i)                  Counterparts.  This Agreement may be executed in two or
more counterparts, each of which shall constitute an original, but all of which,
when taken together, shall constitute one document.


17.                 No Contract of Employment.  Nothing contained in this
Agreement will be construed as a right of Executive to be continued in the
employment of the Company, or as a limitation of the right of the Company to
discharge Executive with or without Cause.
 
18.                Section 409A of the Code.  The intent of the parties is that
payments and benefits under this Agreement comply with, or be exempt from,
Section 409A of the Code and, accordingly, to the maximum extent permitted, this
Agreement shall be construed and interpreted in accordance with such intent. 
Executive’s termination of employment (or words to similar effect) shall not be
deemed to have occurred for purposes of this Agreement unless such termination
of employment constitutes a “separation from service” within the meaning of Code
Section 409A and the regulations and other guidance promulgated thereunder.
11

--------------------------------------------------------------------------------


(a)                 Notwithstanding any provision to the contrary in this
Agreement, if Executive is deemed on the date of Executive’s termination to be a
“specified employee” within the meaning of that term under Code Section
409A(a)(2)(B) and using the identification methodology selected by the Company
from time to time, or if none, the default methodology set forth in Code Section
409A, then with regard to any payment or the providing of any benefit that
constitutes “non-qualified deferred compensation” pursuant to Code Section 409A
and the regulations issued thereunder that is payable due to Executive’s
separation from service, to the extent required to be delayed in compliance with
Code Section 409A(a)(2)(B), such payment or benefit shall not be made or
provided to Executive prior to the earlier of (i) the expiration of the six (6)
month period measured from the date of Executive’s separation from service, and
(ii) the date of Executive’s death (the “Delay Period”).  On the first day of
the seventh month following the date of Executive’s separation from service or,
if earlier, on the date of Executive’s death, all payments delayed pursuant to
this Section 18(a) shall be paid or reimbursed to Executive in a lump sum, and
any remaining payments and benefits due to Executive under this Agreement shall
be paid or provided in accordance with the normal payment dates specified for
them herein.
 
(b)                To the extent any reimbursement of costs and expenses
provided for under this Agreement constitutes taxable income to Executive for
Federal income tax purposes, such reimbursements shall be made no later than
December 31 of the calendar year next following the calendar year in which the
expenses to be reimbursed are incurred.  With regard to any provision herein
that provides for reimbursement of expenses or in-kind benefits, except as
permitted by Code Section 409A, (i) the right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another benefit, (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits, provided
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year. 
Any tax gross-ups provided for under this Agreement shall in no event be paid to
Executive later than the December 31 of the calendar year following the calendar
year in which the taxes subject to gross-up are incurred or paid by Executive.
 
(c)                 If any amount under this Agreement is to be paid in two or
more installments, for purposes of Code Section 409A each installment shall be
treated as a separate payment.


19.                 Executive Acknowledgement.  Executive hereby acknowledges
that Executive has read and understands the provisions of this Agreement, that
Executive has been given the opportunity for Executive’s legal counsel to review
this Agreement, that the provisions of this Agreement are reasonable and that
Executive has received a copy of this Agreement.


IN WITNESS WHEREOF, the parties hereto have caused this Employment Agreement to
be executed as of the date first above written.


Discovery Laboratories, Inc.


 
 
 
Dated: April 9, 2014
 
By:
/s/ Kathryn A. Cole
 
 
Name:
Kathryn A. Cole
 
/s/ John A. Tattory
Title:
Senior Vice President, Human Resources
 
John A. Tattory



12

--------------------------------------------------------------------------------


EXHIBIT A


(a)                 “Annual Bonus Amount” means the current year’s target annual
bonus amount for the Executive.


(b)                “Beneficiary” means any individual, trust or other entity
named by Executive to receive the payments and benefits payable hereunder in the
event of the death of Executive.  Executive may designate a Beneficiary to
receive such payments and benefits by completing a form provided by the Company
and delivering it to the General Counsel of the Company.  Executive may change
his designated Beneficiary at any time (without the consent of any prior
Beneficiary) by completing and delivering to the Company a new beneficiary
designation form.  If a Beneficiary has not been designated by Executive, or if
no designated Beneficiary survives Executive, then the payment and benefits
provided under this Agreement, if any, will be paid to Executive’s estate, which
shall be deemed to be Executive’s Beneficiary.


(c)                 “Cause” means: (i) Executive’s willful and continued neglect
of Executive’s duties with the Company (other than as a result of Executive’s
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Executive by the Company which
specifically identifies the manner in which the Company believes that Executive
has neglected his duties; (ii) the final conviction of Executive of, or an
entering of a guilty plea or a plea of no contest by Executive to, a felony; or
(iii) Executive’s willful engagement in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company.


For purposes of this definition, no act or failure to act on the part of
Executive shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without a reasonable belief that the action
or omission was in the best interests of the Company.  Any act, or failure to
act, based on authority given pursuant to a resolution duly adopted by the
Board, or the advice of counsel to the Company, will be conclusively presumed to
be done, or omitted to be done, by Executive in good faith and in the best
interests of the Company.


(d)                 “Change of Control” means the occurrence of any one of the
following events:
 
(i)                  any “person” (as defined in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”)), other than the Company,
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company, an underwriter temporarily holding securities pursuant to an
offering of such securities or any corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, directly or indirectly (x) acquires
“beneficial ownership” (as defined in Rule 13d-3 under the Exchange Act) of
securities representing more than 50% of the combined voting power of the
Company’s then outstanding securities or; (y) acquires within a 12 consecutive
month period “beneficial ownership” (as defined in Rule 13d-3 under the Exchange
Act) of securities representing 35% of the combined voting power of the
Company’s then outstanding securities;
13

--------------------------------------------------------------------------------


(ii)                  persons who comprise a majority of the Board are replaced
during any 12 consecutive month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board before the
date of such appointment or election;


(iii)               the consummation of a reorganization, merger, statutory
share exchange, consolidation or similar corporate transaction (each, a
“Business Combination”) other than a Business Combination in which all or
substantially all of the individuals and entities who were the beneficial owners
of the Company’s voting securities immediately prior to such Business
Combination beneficially own, directly or indirectly, 50% or more of the
combined voting power of the voting securities of the entity resulting from such
Business Combination (including, without limitation, an entity which as a result
of the Business Combination owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership of the Company’s voting
securities immediately prior to such Business Combination; or


(iv)               any “person” (as defined in Sections 13(d) and 14(d) of the
Exchange Act) acquires all or substantially all of the assets of the Company
within any 12 consecutive month period.


Notwithstanding the foregoing, none of the foregoing events shall constitute a
Change of Control of the Company unless such event also constitutes a change in
ownership of the Company within the meaning of Treasury Regulation Section
1.409A-3(i)(5)(v), a change in the effective control of the Company within the
meaning of Treasury Regulation Section 1.409A-3(i)(5)(vi) or a change in
ownership of a substantial portion of the assets of the Company within the
meaning of Treasury Regulation Section 1.409A-3(i)(5)(vii).
 
(e)                 “Change of Control Date” means any date after the date
hereof on which a Change of Control occurs; provided, however, that if a Change
of Control occurs and if Executive’s employment with the Company is terminated
or an event constituting Good Reason (as defined below) occurs prior to the
Change of Control, and if it is reasonably demonstrated by Executive that such
termination or event (i) was at the request of a third party who has taken steps
reasonably calculated to effect the Change of Control, or (ii) otherwise arose
in connection with or in anticipation of the Change of Control then, for all
purposes of this Agreement, the Change of Control Date shall mean the date
immediately prior to the date of such termination or event.


(f)                  “Code” means the Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder.


(g)                “Date of Termination” means the date specified in a Notice of
Termination pursuant to Section 8 hereof, or Executive’s last date as an active
employee of the Company before a termination of employment due to death,
Disability or other reason, as the case may be.
14

--------------------------------------------------------------------------------


(h)                 “Disability” means a mental or physical condition that
renders Executive substantially incapable of performing his duties and
obligations under this Agreement, after taking into account provisions for
reasonable accommodation, as determined by a medical doctor (such doctor to be
mutually determined in good faith by the parties) for three or more consecutive
months or for a total of six months during any 12 consecutive months; provided,
that during such period the Company shall give Executive at least 30 days’
written notice that it considers the time period for disability to be running.


(i)                  “Effective Period” means the period beginning on the Change
of Control Date and ending 24 months after the date of the related Change of
Control.


(j)                  “Good Reason” means, unless Executive has consented in
writing thereto, the occurrence of any of the following:  (i) the assignment to
Executive of any duties materially inconsistent with Executive’s position,
including any change in status, title, authority, duties or responsibilities or
any other action which results in a material diminution in such status, title,
authority, duties or responsibilities; (ii) a material reduction in Executive’s
Base Salary by the Company; (iii) the relocation of Executive’s office to a
location more than 30 miles from Warrington, Pennsylvania; (iv) the failure of
the Company to comply with the provisions of Section 6(a); or (v)  the failure
of the Company to obtain the assumption in writing of the Company’s obligation
to perform this Agreement by any successor to all or substantially all of the
assets of the Company within 15 days after a Business Combination or a sale or
other disposition of all or substantially all of the assets of the Company.
15

--------------------------------------------------------------------------------


EXHIBIT B


FORM OF
PROPRIETARY INFORMATION AND INVENTIONS,
NON‑SOLICITATION AND
NON‑COMPETITION AGREEMENT


The following is an agreement (“Agreement”) between Discovery Laboratories,
Inc., a Delaware corporation (the "Company"), and any successor in interest, and
me, [Executive], and this Agreement is a material part of the consideration for
my employment by the Company:


1.                    Job Title and Responsibility:  I understand that my job
title with the Company will be [Title] and that the Company may change this
title at any time.  My job duties and responsibilities will be those assigned to
me by the Company from time to time.


2.                    Consideration.  I understand that the consideration to me
for entering into this Agreement is my employment with the Company at my base
salary of $[  ], and I agree that this consideration is fully adequate to
support this Agreement.


3.                   Proprietary Information.  I recognize that the Company is
engaged in a continuous program of research, development and production.  I also
recognize that the Company possesses or has rights to secret, private,
confidential information and processes (including processes and information
developed by me during my employment by the Company) which are valuable, special
and unique assets of the Company and which have commercial value in the
Company's business ("Proprietary Information").  By way of illustration, this
Proprietary Information includes, but is not limited to, information and details
regarding the Company’s business, trade or business secrets, inventions,
intellectual property, systems, policies, records, reports, manuals,
documentation, models, data and data bases, products, processes, operating
systems, manufacturing techniques, research and development techniques and
processes, devices, methods, formulas, compositions, compounds, projects,
developments, plans, research, financial data, personnel data, internal business
information, strategic and staffing plans and practices, business, marketing,
promotional or sales plans, practices or programs, training practices and
programs, costs, rates and pricing structures and business methods, computer
programs and software, customer and supplier identities, information and lists,
confidential information regarding customers and suppliers, and contacts at or
knowledge of Company suppliers and customers or of prospective or potential
customers of the Company.


4.                   Obligation of Confidentiality. I understand and agree that
my employment creates a relationship of confidence and trust between the Company
and me with respect to (i) all Proprietary Information, and (ii) the
confidential information of others with which the Company has a business
relationship.  At all times, both during my employment by the Company and after
the termination of my employment (whether voluntary or involuntary), I will keep
in confidence and trust all such information, and I will not use, reveal,
communicate, or disclose any such Proprietary Information or confidential
information to anyone or any entity, without the written consent of the Company,
unless I am ordered to make disclosure by a court of competent jurisdiction.

--------------------------------------------------------------------------------

5.                   Ownership, Disclosure and Assignment of Proprietary
Information and  Inventions.  In addition, I hereby agree as follows:


(a)          Ownership and Assignment.  All Proprietary Information is, and
shall be, the sole and exclusive property of the Company and its assigns, and
the Company and its assigns shall be the sole and exclusive owner of all
Proprietary Information, including, but not limited to, trade secrets,
inventions, patents, trademarks, copyrights, and all other rights in connection
with such Proprietary Information.  I agree that I have no rights in such
Proprietary Information.  I hereby assign, and shall assign, to the Company and
its assigns any and all rights, title and interest I may have or acquire in such
Proprietary Information.  Any copyrightable work prepared in whole or in part by
me in the course of my employment shall be deemed "a work made for hire" under
applicable copyright laws, and the Company and its assigns shall own all of the
rights in any copyright.


(b)          Return of Materials and Property.  All documents, records,
apparatus, equipment, data bases, data and information stored in computers or on
electronic disks, and other electronic, computer, intellectual, and physical
property (“Materials and Property”), whether or not pertaining to Proprietary
Information, furnished to me by the Company or produced by me or others in
connection with employment, shall be and remain the sole and exclusive property
of the Company.  I shall return to the Company all such Materials and Property
as and when requested by the Company.  Even if the Company does not so request,
I shall return all such Materials and Property upon termination of employment by
me or by the Company for any reason, and I will not take with me any such
Materials or Property, or any reproduction thereof, upon such termination.


(c)          Notification.  During the term of my employment and for one (1)
year thereafter, I will promptly disclose to the Company, or any persons
designated by it, all improvements, inventions, intellectual property, works of
authorship, formulas, ideas, processes, techniques, discoveries, developments,
designs, innovations, know‑how and data, and creative works in which copyright
and/or unregistered design rights will subsist in various media (all
collectively called herein, "Inventions"), whether or not such Inventions are
patentable, which I make or conceive, contribute to, reduce to practice, or
learn, either alone or jointly with others.


(d)          Ownership of Inventions.  I agree and acknowledge that all
Inventions which I make, conceive, develop, or reduce to practice (in whole or
in part, either alone or jointly with others) at any time during my employment
by the Company, and (i) which were created using the equipment, supplies,
facilities or trade secret information of the Company, or (ii) which were
developed during the hours for which I was compensated by the Company, or (iii)
which relate, at the time of conception, creation, development or reduction to
practice, to the business of the Company or to its actual or demonstrably
anticipated research and development, or (iv) which result from any work
performed by me for the Company, shall be the sole and exclusive property of the
Company and its assigns (and to the fullest extent permitted by law shall be
deemed works made for hire), and the Company and its assigns shall be the sole
and exclusive owner of all Inventions, patents, copyrights and all other rights
in connection therewith.  I hereby assign to the Company any and all rights I
may have or acquire in such Inventions.  I agree that any Invention required to
be disclosed under paragraph (c), above, within one (1) year after the
termination of my employment shall be presumed to have been conceived or made
during my employment with the Company and will be assigned to the Company unless
and until I prove and establish to the contrary.
2

--------------------------------------------------------------------------------


(e)          Assistance and Cooperation.  With respect to Inventions described
in paragraph (d), above, I will assist the Company in every proper way (but at
the Company's expense) to obtain, and from time to time enforce, patents,
copyrights or other rights on these Inventions in any and all countries, and
will execute all documents reasonably necessary or appropriate for this
purpose.  This obligation shall survive the termination of my employment.  In
the event that the Company is unable for any reason whatsoever to secure my
signature to any document reasonably necessary or appropriate for any of the
foregoing purposes (including renewals, extensions, continuations, divisions or
continuations in part), I hereby irrevocably designate and appoint the Company,
and its duly authorized officers and agents, as my agents and attorneys-in-fact
to act for and in my behalf and instead of me, but only for the purpose of
executing and filing any such document and doing all other lawfully permitted
acts to accomplish the foregoing purposes with the same legal force and effect
as if executed by me.


(f)          Exempt Inventions.  I understand that this Agreement does not
require assignment of an Invention for which no equipment, supplies, facilities,
resources, or trade secret information of the Company was used and which was
developed entirely by me on my own time, unless the invention relates, (i)
directly to the business of the Company, or (ii) to the Company's actual or
demonstrably anticipated research or development.  However, I will disclose to
the Company any Inventions I claim are exempt, as required by paragraph (c),
above, in order to permit the Company to determine such issues as may arise. 
Such disclosure shall be received in confidence by the Company.


6.                   Prior Inventions.  As a matter of record I attach hereto as
Exhibit A a complete list of all inventions or improvements relevant to the
subject matter of my employment by the Company which have been made or conceived
or first reduced to practice by me, alone or jointly with others, prior to my
employment with the Company, that I desire to remove from the operation of this
Agreement, and I covenant that such list is complete.  If no such list is
attached to this Agreement, I represent that I have no such inventions and
improvements at the time of my signing this Agreement.


7.                   Other Business Activities.  So that the Company may be
aware of the extent of any other demands upon my time and attention, I will
disclose to the Company (such disclosure to be held in confidence by the
Company) the nature and scope of any other business activity in which I am or
become engaged during the term of my employment.  During the term of my
employment, I will not engage in any business activity or employment which is in
competition with, or is related to, the Company's business or its actual or
demonstrably anticipated research and development, or that will affect in any
manner my ability to perform fully all of my duties and responsibilities for the
Company.


8.                   Non-Interference and Non-Solicitation of Employees,
Customers and Others.  I will not now or at any time in the future disrupt,
damage, impair or interfere with the business of the Company, whether by way of
interfering with or raiding its employees, disrupting its relationships with
customers, agents, vendors, distributors or representatives, or otherwise. 
During my employment with the Company and for eighteen (18) months thereafter, I
will not directly or indirectly induce, encourage or solicit any employee of the
Company to leave the Company for any reason, unless specifically requested to
take such action in writing by the Company.
3

--------------------------------------------------------------------------------


9.                    Non-Competition During and After Employment.  I agree that
the time and activity restrictions in this paragraph are wholly necessary and
are reasonable to protect the legitimate business interests of the Company. 
During my employment with the Company or at any time within a period of one (1)
year after the termination of my employment (whether the termination is by me or
the Company), I will not directly or indirectly, without the prior written
consent of the Company, either as an employee, employer, consultant, agent,
principal, partner, stockholder, corporate officer, director, or in any other
individual or representative capacity, compete with the Company in the business
of developing or commercializing pulmonary surfactants.
 
10.                Obligations to Former Employers.  I represent that my
execution of this Agreement, my employment with the Company, and my performance
of my duties and proposed duties to the Company will not violate any obligations
or agreements I have, or may have, with any former employer or any other third
party, including any obligations and agreements requiring me not to compete or
to keep confidential any proprietary or confidential information.  I have not
entered into, and I will not enter into, any agreement which conflicts with this
Agreement or that would, if performed by me, cause me to breach this Agreement. 
I further represent that I have no knowledge of any pending or threatened
litigation to which the Company may become a party by virtue of my association
with the Company.  I further agree to immediately inform the Company of any such
pending or threatened litigation should it come to my attention during the
course of my employment.  I also agree that I provided to the Company for its
inspection before I signed this Agreement all confidentiality, non-compete,
non-solicitation, and all other employment-related agreements that I am party to
or which involve me.


11.                 Confidential Information of, and Agreements with, Former
Employers.  In the course of performing my duties to the Company, I will not
utilize any trade secrets, proprietary or confidential information of or
regarding any former employer or business affiliate, nor violate any written or
oral, express or implied agreement with any former employer or business
affiliate.


12.                United States Government Obligations. I acknowledge that the
Company from time to time may have agreements with other persons or with the
United States Government, or agencies thereof, which impose obligations or
restrictions on the Company regarding inventions made during the course of work
under such agreements or regarding the confidential nature of such work.  I
agree to be bound by all such obligations and restrictions which are made known
to me and to take all action necessary to discharge the obligations of the
Company under such agreements.


13.                Remedies.  I acknowledge that my failure to comply with, or
my breach of, any of the terms and conditions of this Agreement shall
irreparably harm the Company, and that money damages would not adequately
compensate the Company for this harm.  Accordingly, I acknowledge that in the
event of a threatened or actual breach by me of any provision of this Agreement,
in addition to any other remedies the Company may have at law, the Company shall
be entitled to equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy then available, without requiring the Company to post any bond.  I agree
that nothing herein contained shall be construed as prohibiting the Company from
pursuing any other remedies available to it for such threatened or actual
breach, including money damages, and I agree that the Company shall be entitled
to recover from me any attorney’s fees it incurs in enforcing the terms of this
Agreement.
4

--------------------------------------------------------------------------------


14.                Not an Employment Agreement.  I acknowledge and agree that
this Agreement is not a contract of employment, that it should not be construed
as a guarantee of my employment for any period of time, and that I am employed
by the Company at will and my employment may be terminated by the Company for
any lawful reason or no reason.


15.                Miscellaneous.


(a)            Reformation and Severability.  If any provision of this Agreement
is held to be invalid or unenforceable under applicable law, such provision
shall be reformed and/or construed, if possible, to be enforceable under
applicable law; otherwise, such provision shall be excluded from this Agreement
and the balance of the Agreement shall remain fully enforceable and valid in
accordance with its terms.


(b)            No Waiver.  No delay or omission by the Company in exercising any
right hereunder will operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.


(c)            Reassignment.  I expressly consent to be bound by the provisions
of this Agreement for the benefit of the Company or any subsidiary or affiliate
thereof to whose employment I may be transferred, without the necessity that
this Agreement be reassigned at the time of such transfer.


(d)            Applicable Law.  This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania (but
not the law or principles of conflict of laws), and the parties submit to the
jurisdiction of the courts of Pennsylvania.


(e)            Effective Date.  This Agreement shall be effective as of the
first day of my employment by the Company, shall be binding upon me, my heirs,
executors, assigns and administrators, and shall inure to the benefit of the
Company, its successors and assigns.


(f)            Entire Agreement.  This Agreement contains the entire agreement
of the parties relating to the subject matter herein, and may not be waived,
changed, extended or discharged except by an agreement in writing signed by both
parties.


5

--------------------------------------------------------------------------------


(g)            ACKNOWLEDGEMENT.  I acknowledge and agree that I have fully read
and that I understand all of the terms and provisions of this Agreement, that I
have had the opportunity to consult with an attorney and to discuss this
Agreement with an attorney, that I have had any questions regarding the effect
of this Agreement or the meaning of its terms answered to my satisfaction, and,
intending to be legally bound hereby, I freely and voluntarily sign this
Agreement.


Accepted and Agreed to:
 
Discovery Laboratories, Inc.
 
 
 
 
 
Name:
  
 
By:
   
Date:
  
 
Name:
  
SS#:
  
 
Title:
  



6

--------------------------------------------------------------------------------


EXHIBIT A


Discovery Laboratories, Inc.
2600 Kelly Road, Suite 100
Warrington, PA 18976


Attn:


1.            The following is a complete list of all inventions or improvements
relevant to the subject matter of my employment by Discovery Laboratories, Inc.
(the "Company") that have been made or conceived or first reduced to practice by
me, alone or jointly with others, prior to my employment by the Company that I
desire to remove from the operation of the Company's Proprietary Information and
Inventions, Non‑Solicitation and Non‑Competition Agreement.


  
 
No inventions or improvements.
 
 
 
  
 
See below: Any and all inventions regarding
 
 
 

 
Additional sheets attached.

 
2.            I propose to bring to my employment the following materials and
documents of a former employer:


  
 
No materials or documents.
 
 
 
  
 
See below:

 

   
 
 
   
Date
 

 
 
7

--------------------------------------------------------------------------------